Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
After careful review of the previous claims and Applicant’s arguments, Examiner has determined that the claims do overcome the previous 101 rejection. In particular, the machine learning element can not be performed in the mind and thus the claims do not represent an abstract idea.
	Furthermore, the best available prior art of Zalewski (U.S. Patent No. 9,108,108), Amaitis (U.S. Patent No. 7,452,273), Barney (U.S. 8,556,706), fails to disclose singularly, in combination with each other, or in combination with other prior art, the limitation of “select a machine learning model trained using experienced player data for the game; provide data for the current state of the game and the one or more goals as input to the selected machine learning model; infer, by the selected machine learning model, one or more actions to be taken by the current player to achieve the one or more goals in the game.” For these reasons the claims were allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715